DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 502.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2 and 13 – 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsunaga (US Pub No: 2021/0072398 A1, hereinafter Matsunaga).
Regarding Claim 1:
	Matsunaga discloses:
An optical device, comprising: a light source provided with a plurality of surface-emitting laser elements configured to emit a laser beam.  Paragraph [0045] describes a ranging system 1 that can use lasers, to be capable of 3D ranging and can use a LIDAR 140.  Paragraph [0047] describes a laser diode that can emit a laser beam.
a scanner configured to scan the laser beam emitted from the light source.  Paragraph [0047] and figure 2 describe a scanning unit 1435 that guides the laser diode 1433 and then outputs the laser through the lens 1437 and the filter 1439.  
and an optical system disposed in an optical path between the light source and the scanner and configured to guide the laser beam to the scanner.  Paragraph [0047] describes that scanning unit 1435 can be split into two parts, mirror that reflects an incident laser into space, in which the angle of the mirror can be changed via a motor, and a driving unit, such as a micro-electro mechanic system (MEMS).
the optical system including a first optical element configured to control a divergence angle of the laser beam emitted from the light source.  Paragraph [0047] describes a lens within the scanning unit 1435 that can modify the angle of the lens/mirror and change the angle of the laser beam.
and a second optical element configured to concentrate the laser beam that has passed through the first optical element onto a to-be-scanned surface of the scanner.  Paragraph [0047] describes that the MEMS or the optical phased array can be used to control the emission direction of a beam by using a phase-shift of the waves.  This is equivalent to the claim because this concentrates the laser beam onto the lens 1437.

Regarding Claim 2:
Matsunaga discloses:
The optical device according to claim 1, wherein the first optical element is an optical element array including a plurality of optical elements that correspond to the plurality of surface-emitting laser elements.  Paragraph [0045] describes a ranging system 1 that scans space by using multiple lasers.  Paragraph [0047] describes a lens within the scanning unit 1435 that can modify the angle of the lens/mirror and change the angle of the laser beam.  While the disclosure only describes one lens for one laser, in an exemplary embodiment, this system can be used to direct each laser mentioned in paragraph [0045].

Regarding Claim 13:
	Matsunaga discloses:
A distance-measuring apparatus comprising the optical device according to claim 1, wherein the optical device is used to measure a distance to an object.  Paragraph [0045] describes a control logic IC 141 processes a signal received from the light receiving unit 145 and outputs the distance d to a ranging target.

Regarding Claim 14:
	Matsunaga discloses:
A mobile object comprising the distance-measuring apparatus according to claim 13.  Paragraph [0050] describes a ranging sensor 104 that can be installed on a mobile object.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Schwarz et al. (US Pub No: 2021/0157008 A1, hereinafter Schwarz).
Regarding Claim 3:
Matsunaga discloses the above inventions in claim 2.  Matsunaga does not disclose a microlens array including a plurality of microlenses or a diffraction element array including a plurality of diffraction lenses.
Schwarz teaches:
The optical device according to claim 2, wherein the optical element array is a microlens array including a plurality of microlenses or a diffraction element array including a plurality of diffraction lenses.  Paragraph [0070] describes a linear laser 64-1 that is imaged with help from an optical system 72 that includes a focusing optical system, via the mirror surface of a prismatic or polygonal mirror 63, onto a microlens array 68.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunaga to incorporate the teachings of Schwarz to show a microlens array including a plurality of microlenses or a diffraction element array including a plurality of diffraction lenses.  One would have been motivated to do so because it increases the light collection efficiency of charged-coupled device arrays.

Regarding Claim 5:
Matsunaga discloses the above inventions in claim 1.  Matsunaga does not disclose a convex lens in which the light source faces the convex surface of the lens element array.
Schwarz teaches:
The optical device according to claim 1, wherein the first optical element is a lens element array of a plano-convex type in which a plurality of lens elements of a convex shape are formed on one side, and wherein the lens element array has a convex surface and the light source faces the convex surface of the lens element array.  Paragraph [0074] describes a microlens array that can include a convex lens.  As shown in figure 1 and paragraph [0074] the light can enter the convex side of the lens.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunaga to incorporate the teachings of Schwarz to show a convex lens in which the light source faces the convex surface of the lens element array.  One would have been motivated to do so to reduce the focal point and increase the clarity of the image.

Regarding Claim 6:
Matsunaga discloses the above inventions in claim 1.  Matsunaga does not disclose a convex lens in which the light source faces the flat side of the lens element array.
Schwarz teaches:
The optical device according to claim 1, wherein the first optical element is a lens element array of a plano-convex type in which a plurality of lens elements of a convex shape are formed on one side, and wherein the lens element array has a flat side and the light source faces the flat side of the lens element array.  Paragraph [0074] describes a microlens array that can include a convex lens, in which one side can be a plane.  As shown in figure 1 and paragraph [0074] the light can enter the flat side of the lens.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunaga to incorporate the teachings of Schwarz to show a convex lens in which the light source faces the flat side of the lens element array.  One would have been motivated to do so because they are the best choice for focusing parallel rays of light to a single point.

Regarding Claim 7:
Matsunaga discloses the above inventions in claim 1.  Matsunaga does not disclose a double-sided convex lens.
Schwarz teaches:
The optical device according to claim 1, wherein the first optical element is a lens element array of a double-convex type in which a plurality of lens elements of a convex shape are formed on both sides of the lens element array.  Paragraph [0074] describes a microlens array that can include a convex lens.  Both sides of the microlens array can be equipped with a curvature.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunaga to incorporate the teachings of Schwarz to show a double sided convex lens.  One would have been motivated to do so because the orientation of the lens does not matter compared to a plano-convex lens.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Qiu et al. (US Pub No: 2019/0120941 A1, hereinafter Qiu) and Donovan (US Pub No: 2019/0033429 A1, hereinafter Donovan).
Regarding Claim 4:
Matsunaga discloses the above inventions in claim 2.  Matsunaga does not disclose laser elements being on a same plane and wherein a distance between the surface-emitting laser array and the optical element array is equal to or shorter than a focal length of the optical element array.
Qiu teaches:
The optical device according to claim 2, wherein the light source is a surface-emitting laser array in which the plurality of surface-emitting laser elements are on a same plane.  Paragraph [0008] describes a plurality of laser emitters in a same plane.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunaga to incorporate the teachings of Qiu to show laser elements being on a same plane.  One would have been motivated to do so that the information gathered by the lasers is consistent within a set distance.
Matsunaga and Qiu do not teach a distance between the surface-emitting laser array and the optical element array is equal to or shorter than a focal length of the optical element array.
Donovan teaches:
and wherein a distance between the surface-emitting laser array and the optical element array is equal to or shorter than a focal length of the optical element array.  Paragraph [0070] describes a lens that is placed closer to the emitters than a distance equal to the focal length of the first lens.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunaga and Qiu to incorporate the teachings of Donovan to show a distance between the surface-emitting laser array and the optical element array is equal to or shorter than a focal length of the optical element array.  One would have been motivated to do so because the image with be upright and larger than the actual object.

Claim(s) 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Kondo (US Pub No: 20180006432 A1, hereinafter Kondo).
Regarding Claim 8:
Matsunaga discloses the above inventions in claim 1.  Matsunaga does not disclose laser elements group, that each group can be controlled independently, and that the lasers in each laser element group can emit light at the same time.
Kondo teaches:
The optical device according to claim 1, wherein the light source is a surface-emitting laser array including at least one laser element group composed of the plurality of surface-emitting laser elements.  Paragraph [0071] describes two groups, a group of odd-numbered laser diodes and a group of even-numbered laser diodes.
wherein light emission of the at least one laser element group is controlled in an independent manner from each other.  Paragraph [0435] describes a light-emitting unit 101 and the transfer properties determined by the control thyristors and the transfer thyristors can be set independently.  This means that the lasers can be emitted independently.
and wherein the plurality of surface-emitting laser elements included in the laser element group emit light at a same time.  Paragraph [0160] and figure 7 describes that time passes to light laser diode 1 from time a to time f and to light laser diode 2 from time a to time k.  This is equivalent to the claim because the laser diodes light up at the same time.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunaga to incorporate the teachings of Kondo to show laser elements group, that each group can be controlled independently, and that the lasers in each laser element group can emit light at the same time.  One would have been motivated to do so that the lasers can emit beams that don’t interfere with each other.

Regarding Claim 9:
	Matsunaga teaches:
The optical device according to claim 8, wherein the at least one laser element group of the light source is one laser element group, and wherein the scanner is a movable mirror configured to scan the laser beam on a single axis.  Paragraph [0047] describes a scanning unit 1435 that includes a mirror, in which the motor changes an angle of the mirror.

Claim(s) 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Otsubo et al. (US Pub No: 2017/0180688 A1, hereinafter Otsubo).
Regarding Claim 10:
Matsunaga discloses the above inventions in claim 8.  Matsunaga does not disclose a movable mirror that biaxially scans the laser beam.
Otsubo teaches:
The optical device according to claim 8, wherein the at least one laser element group of the light source is one laser element group, and wherein the scanner is a movable mirror configured to biaxially scan the laser beam.  Paragraph [0026] describes a scanning mirror that is biaxially driven.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunaga to incorporate the teachings of Otsubo to show a movable mirror that biaxially scans the laser beam.  One would have been motivated to do so that the scanner can scan the laser beam in a 2D plane.

Regarding Claim 11:
Matsunaga discloses the above inventions in claim 8.  Matsunaga does not disclose movable mirror that uniaxially scans the laser beam.
Otsubo teaches:
The optical device according to claim 8, wherein the at least one laser element group of the light source includes two or more laser element groups, and wherein the scanner is a movable mirror configured to uniaxially scan the laser beam emitted from each of the two or more laser element groups.  Paragraph [0101] describes a uniaxially-driven scanning mirror.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunaga to incorporate the teachings of Otsubo to show a movable mirror that uniaxially scans the laser beam.  One would have been motivated to do so that the scanner can the scan the laser beam in 1D.

Regarding Claim 12:
Matsunaga discloses the above inventions in claim 8.  Matsunaga does not disclose a movable mirror that biaxially scans the laser beam.
Otsubo teaches:
The optical device according to claim 8, wherein the at least one laser element group of the light source includes two or more laser element groups, and wherein the scanner is a movable mirror configured to biaxially scan the laser beam emitted from each of the two or more laser element groups.  Paragraph [0026] describes a scanning mirror that is biaxially driven.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsunaga to incorporate the teachings of Otsubo to show a movable mirror that biaxially scans the laser beam.  One would have been motivated to do so that the scanner can scan the laser beam in a 2D plane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishizaki (US Pub No: 2016/0167514 A1): An information provision device, information provision method, and a non-transitory recording medium storing a program for causing a computer to execute the information provision method. Each of the information provision device and the information provision method includes projecting an image light to a light transmission member to display a for-driver information image indicating for-driver information to be provided to a driver of a mobile object in a prescribed display area, and displaying at a first point where a normal for-driver information image is displayed a priority for-driver information image in place of the normal for-driver information image, where the displaying includes displaying the normal for-driver information image at a second point different from the first point for at least some of a period during which the priority for-driver information image is displayed at the first point.
Chen (US Pub No: 2007/0071056 A1): The present invention relates to laser ranging and detection by sequentially emitting a plurality of beams from a vertical-cavity surface-emitting laser (VCSEL) structure, re-directing the beams through optical elements such that they are fanned out over the region of view, and detecting any beams that may be reflected by objects in the region of view. The range and bearing of such objects can be determined from the beam time-of-flight and beam angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665